DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Figure 3 in the reply filed on 28 April 2022 is acknowledged.

Claims 1 and 12 are allowable and generic to all species. The restriction requirement among the species, as set forth in the Office action mailed on 21 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A, B, and C is withdrawn.  All claims, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references are Harris et al. (US 2008/0101025 A1) and Arvelo et al. (US 2005/0068739 A1)

Re. claims 1 and 12: Harris discloses a heat dissipation apparatus, comprising:
a heat dissipation substrate (120A, 130, 140 combined); (see fig. 11; para. 0047-0050)
a heat dissipation component (120B); and (see fig. 11; para. 0047-0050)
a first surface of the heat dissipation component (top side of 120B) is fastened on a second side of the heat dissipation substrate (bottom side of 120A/140), there is a gap between a side surface of the heat dissipation component (outer left and right surfaces of 120B) and the heat dissipation substrate (inner left and right surfaces of 140), a second surface of the heat dissipation component (bottom surface of 120B) is attached to a first to-be-heat-dissipated component (first 110), the first side is disposed opposite to the second side, the first surface is disposed opposite to the second surface on the heat dissipation component, (see fig. 11; para. 0026-0029)

Harris fails to disclose:
a plurality of heat dissipation fins disposed on a first side of the heat dissipation substrate, and the heat dissipation fins are configured to dissipate heat on the heat dissipation substrate, wherein
an area that is on the second side of the heat dissipation substrate and in which the heat dissipation component is not disposed is attached to a second to-be-heat-dissipated component, heating power of the first to-be-heat-dissipated component is greater than heating power of the second to-be-heat-dissipated component.

Arvelo discloses:
a plurality of heat dissipation fins (fins on top surface of 9) disposed on a first side of the heat dissipation substrate (9), and the heat dissipation fins are configured to dissipate heat on the heat dissipation substrate, (see fig. 2; para. 0025-0027)

However, the remaining prior art fails to disclose:
an area that is on the second side of the heat dissipation substrate and in which the heat dissipation component is not disposed is attached to a second to-be-heat-dissipated component, heating power of the first to-be-heat-dissipated component is greater than heating power of the second to-be-heat-dissipated component.
One of ordinary skill in the art would not have been motivated to modify the position of the heat components as claimed. Harris required contact between the sides 140 and bottom 104 of the heat dissipation device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 29, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835